Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nitto Electric (JP 58-171460), cited by applicants.
Example 3 discloses a diisocyanate (as in applicants moisture curable component) containing adhesive further containing inherently rubbery poyisoprene as in applicants’ base polymer and presumably inherently possessing the characteristic of claim 1 as hydrocarbons are not known for their water absorbing ability. Note that a “film” reading on applicants “sheet” is formed from the materials on a substrate in example 3. Note also that the material contains a “powdery moisture absorbent” as in claim 6 in the first paragraph of the patent. The characteristic of claim 2 is assumed inherent in the adhesive of the reference since all other material limitations are explicitly .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nitto electric (JP 58-171460), cited by applicants as evidenced by Wrobel (US 2019/0277805), cited by the examiner in view of Higuchi et al. (JP 02-011688), cited by applicants.
The primary reference does not disclose the addition of a water absorbing polymer as in claim 7 and does not explicitly disclose the water content characteristic of claim 1. Wrobel discloses that the mineral oil solubility of water is given by the equation of formula 4 in paragraph 61 which indicates that water is soluble in mineral oil to an extent of about 100 ppm at room temperature, i.e. about 0.01%. Since the polyisoprene of Nitto electric is a hydrocarbon as is the mineral oil of Wrobel, those skilled in the art would assume that polyisoprene also dissolved water to an extent of only 0.01%, within the metes and bounds of claim 1. Higuchi discloses that superabsorbent polymer added to polyisocyanate adhesives serves to improve bond strength. See the sentence just above “Effect of the Invention” on the last page. Hence it would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to add the superabsorbent polymer of Higuchi to the composition of Nitto Electric in order to improve bond strength absent any showing of surprising or unexpected results.

Claim(s) 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Dinkar (US 20160369061), cited by the examiner.
.

Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Scott et al. (US 20090291238), cited by the examiner.
The reference discloses a “moisture curable” composition (abstract)  for use as an adhesive (paragraph 78) which in example 1 contains inherently rubbery polyisobutylene as in applicants “base polymer” and reasonably having the characteristic of claim 1 as hydrocarbons are not known for having a water absorbing ability. Note also that the composition of claim 1 contains molecular sieves, a known water absorbent as in claim 6.Note paragraph 29 for low moisture permeability as in claim 2. Note paragraph 154 for sheet formation. Note paragraph 119 where the material is pressed between two substrates such as would form sheets or layers as in claims 8-10.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
JCM
1-31-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765